         Case:
      Case     19-16863, 05/18/2021,Document
           2:17-cv-01340-APG-NJK    ID: 12116377,
                                             365 DktEntry: 64, Page
                                                  Filed 05/18/21    1 of12of 2
                                                                  Page




                    UNITED STATES COURT OF APPEALS                     FILED
                              FOR THE NINTH CIRCUIT                     MAY 18 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
RAYMOND GARCIA, as a member, and           No. 19-16863
on behalf of Clark County Public Employees
Association,                               D.C. Nos.
                                           2:17-cv-01340-APG-NJK
                Plaintiff-Appellee,        2:17-cv-02137-APG-NJK
                                           District of Nevada,
and                                        Las Vegas

CHERIE MANCINI; FREDERICK                      ORDER
GUSTAFSON,

                Plaintiffs,

 v.

SERVICE EMPLOYEES
INTERNATIONAL UNION; et al.,

                Defendants-Appellants.


RAYMOND GARCIA, as a member, and           No. 19-16933
on behalf of Clark County Public Employees
Association,                               D.C. Nos.
                                           2:17-cv-01340-APG-NJK
                Plaintiff-Appellant,       2:17-cv-02137-APG-NJK
                                           District of Nevada,
and                                        Las Vegas

CHERIE MANCINI; FREDERICK
GUSTAFSON,

                Plaintiffs,

 v.
         Case:
      Case     19-16863, 05/18/2021,Document
           2:17-cv-01340-APG-NJK    ID: 12116377,
                                             365 DktEntry: 64, Page
                                                  Filed 05/18/21    2 of22of 2
                                                                  Page




SERVICE EMPLOYEES
INTERNATIONAL UNION; et al.,

                Defendants-Appellees.


CHERIE MANCINI,                                No.   19-16934

                Plaintiff-Appellant,           D.C. Nos.
                                               2:17-cv-01340-APG-NJK
and                                            2:17-cv-02137-APG-NJK

RAYMOND GARCIA, as a member, and
on behalf of Clark County Public Employees
Association; FREDERICK GUSTAFSON,

                Plaintiffs,

 v.

SERVICE EMPLOYEES
INTERNATIONAL UNION; et al.,

                Defendants-Appellees.

Before: McKEOWN and NGUYEN, Circuit Judges, and VITALIANO,* District
Judge.

       Judge McKeown and Judge Nguyen voted to deny the petition for rehearing

en banc, and Judge Vitaliano so recommended. The petition was circulated to the

judges of the court, and no judge requested a vote for en banc consideration. The

petition for rehearing en banc is DENIED.



       *
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.
                                         2
